NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 13 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ALEJANDRO OROS-FRANCO,                           No. 11-71266

              Petitioner,                        Agency No. A029-457-665

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 4, 2015**
                               Pasadena California

Before: FERNANDEZ, PARKER***, and NGUYEN, Circuit Judges.

       Alejandro Oros-Franco, a native and citizen of Mexico, petitions for review

of the Department of Homeland Security’s April 5, 2011, reinstatement of his 1989



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Barrington D. Parker, Jr., Senior Circuit Judge for the
U.S. Court of Appeals for the Second Circuit, sitting by designation.
deportation order. This Court has jurisdiction over the petition under the

Immigration and Nationality Act as amended. 8 U.S.C. §1252. Although we review

legal questions de novo, our review of a reinstatement order is otherwise “limited

to confirming the agency’s compliance with the reinstatement regulations.” Garcia

de Rincon v. DHS, 539 F.3d 1133, 1136-37 (9th Cir. 2008).

      Oros-Franco contends that the reinstatement order was not properly

executed. Oros-Franco’s argument that the order was not properly executed is

without merit. He provides no evidence that would overcome the presumption of

regularity applied to the official acts of public officers. See United States v.

Navarro-Vargas, 408 F.3d 1184, 1207 (9th Cir. 2009); see also Morales-Izquierdo

v. Gonzales, 486 F.3d 484, 496 (9th Cir. 2007) (en banc) (“Morales points to no

material errors in his file; nor does he explain what evidence he would have

presented, had he been given the opportunity to do so.”)

      He next seeks to challenge his underlying 1989 deportation order. This

challenge fails because it relies on a misreading of then-existing immigration law

and because Oros-Franco has not shown that his original hearing before the

immigration judge perpetrated a “gross miscarriage of justice.” See Garcia de

Rincon, 539 F.3d at 1138.




                                           2
      Finally, Oros-Franco contends that because the U.S. Attorney declined to

prosecute him for illegal re-entry, his deportation order cannot be reinstated under

this Court’s ruling in Villa-Anguiano v. Holder. 727 F.3d 873 (9th Cir. 2013). His

reliance on Villa-Anguiano is misplaced. In that case, the agency appeared to be

unaware of a court decision dismissing the illegal re-entry case against the

petitioner on the merits. 727 F.3d at 879-80. In this case, the U.S. Attorney’s

Office exercised its discretion not to prosecute Oros-Franco, and the agency was

aware of this decision.

      PETITION FOR REVIEW DENIED.




                                          3